Title: To Thomas Jefferson from George Hammond, 12 September 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 12th September 1793
 
I have the honor of transmitting to you, a copy of an additional instruction, given by his Majesty’s order in council, to the Commanders of the British armed vessels, respecting the commerce of neutral nations with France in the article of grain, and also with regard to such French ports as may in the course of the war be blocked by the vessels of his Majesty, or of the other powers engaged in the war.
 
In communicating to you this paper, it is necessary for me to remark that, by the law of nations, as laid down by the most modern writers, it is expressly stated that all provisions are to be considered as contraband and as such liable to confiscation, in the case where the depriving an enemy of these supplies, is one of the means intended to be employed for reducing him to reasonable terms of peace. The actual situation of France is notoriously such as to lead to the employing this mode of distressing her by the joint operations of the different powers engaged in the war: And the reasoning, which in these authors applies to all cases of this sort, is certainly much more applicable to the present case, in which the distress results from the unusual mode of war employed by the enemy himself—in having armed almost the whole labouring class of the French nation, for the purpose of commencing and supporting hostilities against all the governments of Europe. But this reasoning is most of all applicable to the circumstances of a trade, which is now in a great measure entirely carried on by the actually ruling party of France itself; and which is therefore no longer to be regarded, as a mercantile speculation of individuals, but as an immediate operation of the very persons who have declared war, and are now carrying it on against Great Britain. On these considerations therefore the powers at war would have been perfectly justifiable, if they had considered all provisions as contraband, and had directed them as such to be brought in for confiscation.
But the present measure pursued by his Majesty’s government, so far from going to the extent, which the law of nations and the circumstances of the case would have warranted, only has prevented the French from being supplied with corn, omitting all mention of other provisions, and even with respect to corn, the regulation adopted is one, which, instead of confiscating the cargoes, secures to the proprietors, supposing them neutral, a full indemnification for any loss they may possibly sustain.
With respect to the rule that has been adopted relative to ports blockaded—it is conformable to the general law and practice of all nations, and the exception, there mentioned as to Denmark and Sweden, has reference to existing treaties with those powers, and cannot therefore give any just ground of umbrage or jealousy to other powers, between whom and Great Britain no such treaties subsist.
Before I conclude this letter, I deem it proper to express my hope that you, Sir, will perceive in the communication itself of this paper a proof of my willingness, to furnish this government with any intelligence that may be interesting to it, and thereby to anticipate the necessity of enquiries on the subject: And I cannot avoid farther adding my conviction that the explanation I have now given of this measure, will
 
satisfactorily evince the propriety of recurring to it in the present instance. I have the honor to be, with Sentiments of great respect, Sir, Your most obedient humble Servant,

Geo. Hammond
 
